DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 10-26 are pending in the application, claims 19 and 25 are withdrawn from consideration.  Claim 26 has been added.
Amendments to the claims 10, 11, and 15, filed on 11 May 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 11 May 2022, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants amendments to the claims.
Applicants' arguments in the response filed 11 May 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicants argue that the prior art of Kurokawa does not teach the limitation of --the reinforcing member is formed by being charged with a molten resin in a direction from the body portion to the joint portion--.  The examiner respectfully disagrees.  In the instant case, the newly recited limitation (as cited above) is a product-by-process limitation.  The MPEP §2113(I) recites that, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Since no structure is imparted to the invention by the product-by-process limitation, and applicants failed to disclose any evidence establishing an nonobvious difference between the claimed product and the prior art product (see MPEP §2113(II)), the applicants arguments are deemed unpersuasive.
Therefore, in light of applicants' arguments, it is the decision of the examiner that the 35 U.S.C. §102 and §103 rejections made of record are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 10-17 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa (US 2015/0197289 A1).
Regarding Claims 10, 11, and 15:  Kurokawa teaches a front side member (ref. #14; which is considered equivalent to the claimed "composite") having a lower member (ref. #30; which is considered equivalent to the claimed "metal plate") and an upper member (ref. #40), the lower member being molded from a steel plate in the shape of a hat, in cross-section, whose depth is deep (figures 2 to 4 and [0041] of Kurokawa); wherein the lower member continuously comprises: an outer wall (ref. #38); an inner wall (ref. #36) opposite the outer wall; a bottom wall (ref. #34) connected to and spanning between the lower end potions of the inner wall and the outer wall; and flanges (ref. #32; which are considered to be equivalent to the claimed "joint portion") provided along the inner side and the outer side at the upper end portions of the inner wall and the outer wall (figures 3, 4, [0041], [0042], and [0047] of Kurokawa; wherein said bottom, inner, and outer walls (ref. #34, #36, and #38, respectively) are together considered equivalent to the claimed "body portion").  Kurokawa also teaches that a rear side bent portion (ref. #28) of the front side member has disposed within the closed cross-sectional shape thereof a reinforcing member (ref. #50; which is considered equivalent to the claimed "reinforcing member"), the reinforcing member being molded of a fiber reinforced resin material (FRP) (figures 1 to 4, and [0046] of Kurokawa); wherein the reinforcing member has a main body portion (ref. #52; which is considered equivalent to the claimed "main portion") having a substantially U-shaped cross-section having a bottom wall (ref. #54), an inner wall (ref. #56), and an outer wall (ref. #58) that are fit tightly along respective outer surfaces of the bottom wall (ref. #34), the inner wall (ref. #36), and the outer wall (ref. #38) (figures 2 to 5, and [0048] of Kurokawa).  Kurokawa further teaches a plurality of opening portions (ref. #34A, #36A, and #38A; which are considered equivalent to the claimed "plurality of holes") are formed at predetermined intervals through the respective thicknesses of the bottom wall (ref. #34), the inner wall (ref. #36), and the outer wall (ref. #38) (figures 2 to 5, and [0047] of Kurokawa); wherein engaging portions (ref. #64, #66, and #68) are irremovably engaged with the respective opening portions (ref. #34A, #36A, and #38A), and formed integrally with respective opening side end portions of the bottom wall (ref. #54), the inner wall (ref. #56), and the outer wall (ref. #58) of the main body portion (ref. #52) (figures 3 to 7 and [0048] of Kurokawa); and wherein said engaging portions comprise respective inserted-through portions (ref. #64A, #66A, and #68A; which are considered equivalent to the claimed "plurality of coupling portion") engaged with respective opening portions (ref. #34A, #36A, and #38A), and respective lock portions (ref. #64B, #66B, and #68B; which are considered equivalent to the claimed "locking portion") having a surface area that is greater than the cross-sectional areas of the inserted-through portions and whose inner surfaces fit tightly to the respective outer surfaces of the bottom wall (ref. #34), the inner wall (ref. #36), and the outer wall (ref. #38) (figures 4 to 6, [0048] and [0049] of Kurokawa).    It is further taught by Kurokawa that the periphery of the opening portions (ref. #34A, #36A, and #38A) can be made to be concave portions (ref. #34B, #36B, and #38B; which are considered equivalent to the claimed "guide portion") that are concave in a substantially truncated conical shape toward the interior of the closed cross-sectional shape, and wherein said lock portions (ref. #64B, #66B, and #68B) are disposed within the concave portions (figure 7, [0083], and [0084] of Kurokawa).
With Regards to Claim 10:  In the instant case, the concave portions (ref. #34B, #36B, and #38B) of Kurokawa have been interpreted as being equivalent to both the "protruding portion" and the "recessed portion".  While Kurokawa visually shows that the annotation for the holes (ref. #34A, #36A, and #38A) to be located at the gap of the material between the ends having 90° edges and that the smooth corners define the concave portion; in that Kurokawa teaches that the shape of the holes and lock portions are not limited to those disclosed, the concave portion could define both the "protruding portion" and the "recessed portion" as claimed.
With Regards to Claims 10 and 15:  In the instant case, claims 10 and 15 both recite the product-by-process limitation of --the reinforcing member is formed by being charged with a molten resin in a direction from the body portion to the joint portion--.  However, in that no structure is imparted to the claimed invention, and that insert molding of Kurokawa is capable of performing the recited operation ([0046] of Kurokawa; Kurokawa lacking any exclusion thereof), the limitation is considered taught by Kurokawa.
Regarding Claims 12 and 13:  Kurokawa teaches that the main portion of the reinforcing member is held in close contact with the guide portion of the metal plate ([0048], [0049], and [0084] of Kurokawa).
Regarding Claims 14, 20, and 21:  Kurokawa teaches that  guide portion of the metal plate is a protruding portion which is held in contact at least with a rear rim portion of the hole in the direction from the body portion to the joint portion (figure 7, [0050], [0083], and [0084] of Kurokawa).  
Regarding Claims 16 and 22:  Kurokawa teaches that the joint portion of the metal plate continuously protrudes from the one end of the body portion to a side where the surface on the other side of the body portion is provided, and the locking portion of the reinforcing member is formed in an internal-angle region being a boundary region between the body portion and the joint portion of the metal plate (figure 4 and 5 of Kurokawa).
Regarding Claims 17 and 23:  Kurokawa teaches that the hole of the metal plate has a shape including a circular arc (figures 2, 3, [0047], and [0050] of Kurokawa).
Regarding Claim 26:  Kurokawa teaches that the guide portion of the metal plate is the protruding portion which is provided on the surface on one side of the body portion in the thickness direction of the body portion (figure 7, [0083], and [0084] of Kurokawa).
(In the instant case, the concave portions (ref. #34B, #36B, and #38B) of Kurokawa have been interpreted as being equivalent to the "protruding portion" .  While Kurokawa visually shows that the annotation for the holes (ref. #34A, #36A, and #38A) to be located at the gap of the material between the ends having 90° edges and that the smooth corners define the concave portion; in that Kurokawa teaches that the shape of the holes and lock portions are not limited to those disclosed, the concave portion could define the "protruding portion" as claimed.)

Claims 15, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 2016/0016359 A1).
Regarding Claim 15:  Kondo teaches a composite structure (ref. #10) comprising: a main body (ref. #11) of a steel sheet having flanges (which are considered equivalent to the claimed "joint portion”) extending continuously along a U-shaped portion of the main body (which is considered equivalent to the claimed "body portion"), through-holes (ref. #13) penetrating through the main body in the thickness direction of the sheets, and a plurality of step difference parts (ref. #17; which are considered equivalent to the claimed "guide portion"); and a reinforcing member (ref. #12) made of a fiber reinforced plastic that continuously includes a main portion covering a surface on one side of the main body (ref. #11), a portion thereof formed in the hole (which is considered equivalent to the claimed "coupling portion"), and patch members (ref. #14; which are considered equivalent to the claims "locking portions") that are held in close contact with a surface on another side of the main body (figures 1, 3, [0055]-[0057] of Kondo).  It is also taught by Kondo that there are a plurality of said holes arranged along, and between, the step difference parts (ref. #17), with the patch members (ref. #14) formed on a surface on another side of the main body in a state of being linked to the portions of the reinforcing member in said plurality of holes (figures 1, 3, and [0056] of Kondo).
(In the instant case, claim 15 recites the product-by-process limitation of --the reinforcing member is formed by being charged with a molten resin in a direction from the body portion to the joint portion--.  However, in that no structure is imparted to the claimed invention, and that the final product of Kondo is the same as the claimed final product, the limitation is considered taught by Kondo.)
Regarding Claim 22:  Kondo teaches that the joint portion of the metal plate continuously protrudes from the one end of the body portion to a side where the surface on the other side of the body portion is provided, and the locking portion of the reinforcing member is formed in an internal-angle region being a boundary region between the body portion and the joint portion of the metal plate (figures 1 and 3 of Kondo).
Regarding Claim 23:  Kondo teaches that the hole of the metal plate has a shape including a circular arc ([0056] of Kondo).  (In the instant case, Kondo teaches the holes as being defined by a through-hole having a round shaped section; which is considered to include the claimed "circular arc".)

Claim Rejections - 35 USC § 103
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa US 2015/0197289 A1) as applied to claim 10 above.
Kurokawa is relied upon as stated above.
Regarding Claims 18 and 24:  Kurokawa discloses the claimed composite, wherein the locking portion of the reinforcing member has a shape with two sides corresponding respectively to a side of the body portion and a side of the joining portion of the metal plate (figures 4 and 5 of Kondo), but does not explicitly recite that the locking portion --has a triangular cross-sectional shape--.  However, it would have been obvious to have changed the cross-sectional shape of the locking portion to be triangular, since such a modification would have involved a mere change in the shape of the locking portion.  A change in shape is generally recognized as being within the level of ordinary ski9ll in the art.  See MPEP §2144.04(IV)(B).
(In the instant case, while Kurokawa discloses the locking portions as having cylindrical/rectangular cross-sections, it is also disclosed that the locking portion can have other shapes ([0050] of Kurokawa).  Therefore, such a change in shape is clearly envisaged by Kurokawa.)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. US 2016/0016359 A1) as applied to claim 15 above.
Kondo is relied upon as stated above.
Regarding Claim 24:  Kondo discloses the claimed composite, wherein the locking portion of the reinforcing member has a shape with two sides corresponding respectively to a side of the body portion and a side of the joining portion of the metal plate (figures 1 and 3 of Kondo), but does not explicitly recite that the locking portion --has a triangular cross-sectional shape--.  However, it would have been obvious to have changed the cross-sectional shape of the locking portion to be triangular, since such a modification would have involved a mere change in the shape of the locking portion.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
(In the instant case, while Kondo discloses the locking portions as having cylindrical/rectangular cross-sections, a person skilled in the art at the time the invention was made could have easily adjusted the shapes to be triangular.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        
/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781